Citation Nr: 1619770	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-45 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder manifested by
shortness of breath, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for an acquired psychiatric disability, to
include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from June 1980 to September 1980, and active duty from November 1990 to June 1991, and February 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Board video conference hearing before a Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In December 2014, the Board notified the Veteran that the VLJ who had presided over his hearing was no longer employed at the Board, and that he was entitled to a new hearing before a different VLJ.  However, in a letter received in January 2015, he said that he did not want a new hearing and wished to have the Board decide the case on the record.  See 38 C.F.R. §20 707 (2015).

The Board remanded the claims to the Agency of Original Jurisdiction (AOJ) in May 2012 and March 2015 for additional evidentiary development, including affording the Veteran new VA examinations/examination addendums.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate a portion of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


							(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The probative and competent evidence of record does not show a current respiratory disorder manifested by shortness of breath, to include as the result of an undiagnosed illness.  

2.  A current low back disorder is not the result of a disease, injury or event in service, and arthritis of the lumbar spine did not manifest to a compensable degree within one (1) year of separation from service.

3.  The probative and competent evidence of record demonstrates that no acquired psychiatric disorder diagnosed during the appeal period originated during, or is related to any aspect of service, and psychosis did not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder manifested by shortness of breath, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Entitlement to service connection for a respiratory disorder manifested by
shortness of breath, to include as a result of an undiagnosed illness.

The Veteran contends that he has a respiratory disorder, manifested by shortness of breath, as a result of his military service in the Persian Gulf.  

Under 38 U.S.C.A. § 1117(a)(1) (West 2014), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the VA Secretary. Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations). See 76 Fed. Reg. 81834 (2011). 

The definition of "qualifying chronic disability" was expanded to include (a) an undiagnosed illness, (b) a medically-unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. See 38 C.F.R. § 3.317(a)(2) (2015). 

Significantly, the chronic disability must not be attributed to any known clinical disease by history, physical examination or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

The Veteran's service personnel and treatment records show that he served in Iraq and Kuwait between April 2003 and April 2004, during Operation Iraqi Freedom.  However, the treatment records contain no complaints of, or treatment for, shortness of breath, and do not show that he was ever diagnosed with a respiratory disorder manifested by such symptoms.  Significantly, during a March 2004 post-deployment examination, although he reported being exposed to smoke and fumes during deployment, he said he experienced no chronic cough, runny nose or difficulty breathing, and said that his health had stayed the same or gotten better.  He said that he was in good health and specifically denied having concerns about possible exposures or events that may affect his health.  While he reported having questions or concerns about wrist pain, back pain and eye burns, he did not mention any respiratory concerns.

During his April 2004 service retirement examination, the Veteran endorsed "occasional" shortness of breath that he said began about nine months earlier, but said he had not sought treatment.  He said that he really did not know when it occurred, but "not often."  He cited no aggravating factors.  The clinician indicated abnormal findings for his nose and sinuses and recommended that he follow up with his primary care physician.  Subsequent clinical evaluations in April and May 2004, however, unrelated to his shortness of breath reports, yielded findings of unlabored breathing and no evidence of a respiratory disorder.

In October 2004, the Veteran was seen for an initial evaluation at the Lake City, Florida, VA Medical Center (VAMC).  The only medical issue he reported was pain in both wrists; he did not mention any breathing concerns.  On examination, his respiratory effort was within normal limits.  During a subsequent examination in December 2004, he was negative for any respiratory disorder and denied having such problems.  VAMC treatment records show he neither complained of, nor was diagnosed with a respiratory disorder.

In August 2012, the Veteran was afforded a VA respiratory examination.  He said he first noticed the "onset" of the claimed disorder in 2003 while lying on his cot.  He did not, however, specifically describe any symptoms, instead stating only that he "felt [the] need to take [a] deep breath.  Deep breath sometimes relieves it, sometimes takes an hour to [get] better," and added that he had exertional shortness of breath "sometimes."  In reviewing his service treatment records, the examiner noted that, at the time of his April 2004 retirement examination, his chest x-ray was normal, and during a May 2005 National Guard retention examination, he denied having or ever having had shortness of breath, cough or any other pulmonary symptoms.  An x-ray and pulmonary function test during the course of the appeal yielded normal findings.  The examination results showed no evidence of shortness of breath or any other symptoms of a respiratory or breathing disorder.  The examiner opined that the Veteran did not have a respiratory disorder and had never been diagnosed with a respiratory disorder.  

As mentioned above, in March 2015, the Veteran's claim was remanded to the AOJ for an opinion as to whether a disorder manifested by shortness of breath was at least as likely as not due to an undiagnosed illness as a result of active duty service in the Persian Gulf.  In her July 2015 addendum report, the examiner opined that there was no objective evidence of an undiagnosed illness as the result of the Veteran's service in the Southwest Asia theater of operations.  She explained that shortness of breath is a symptom, not a diagnosis, and the Veteran did not have a respiratory disorder.  She further stated that his treatment records demonstrated no evidence of ongoing complaints of shortness of breath or any evaluation for shortness of breath, and that there was no objective evidence of an undiagnosed illness manifested by shortness of breath.

The competent and probative evidence is against the claim for service connection for a respiratory disorder manifested by shortness of breath, to include as a result of an undiagnosed illness, as the evidence fails to show that the Veteran was ever diagnosed with an unknown or known respiratory or breathing disorder.  Instead, the Board finds the most probative evidence of record to be the August 2012 and July 2015 addendum opinions from the VA examiner, who, after reviewing the service and post-service treatment reports and obtaining a history of respiratory complaints from the Veteran, concluded that he did not have a diagnosed breathing disorder or an undiagnosed illness manifested by shortness of breath, to include as a result of his Persian Gulf War service.  

As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for an acquired psychiatric disability, to
include PTSD.

The Veteran claims to have PTSD as a result of being exposed to hostile military or terrorist activity during active duty service in the Persian Gulf.  Specifically, he states that while assigned to Camp Anaconda, his convoy was mortared by enemy fire and a convoy near his took a direct hit and he witnessed several military personnel get injured.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

Depending on the claimant's service, VA may accept specified evidence of stressors.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  However, whatever means of substantiation of the stressor, it is a fundamental requirement that there be current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5), as well as competent evidence of a nexus between current PTSD symptomatology and his or her verified in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, supra.

The provisions of 38 C.F.R. § 3.304(f) were amended effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See new subpart (f)(3).  However, this new subpart only applies if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that the veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Therefore, the new subpart (f)(3) does not apply where a veteran instead alleges an in-service assault by a fellow service member, although, as mentioned, this would still require considering the claim under subpart (f)(5).  See Hall v. Shinseki, No. 10-4309 (Fed. Cir. June 7, 2013).

In addition to the aforementioned requirements, service connection may also be granted on a presumptive basis for certain chronic disabilities, such as psychosis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

As noted above, the Veteran's service personnel records confirm his service in the Southwest Asia theater of operations.  Because of the circumstances of his service, his claimed stressor meets the regulatory definition of "fear of hostile military or terrorist activity."  His service treatment records, however, are negative for complaints of, treatment for, or a diagnosis of a mental health disorder.  During his April 2004 post-deployment examination, he specifically denied seeing anyone wounded, killed or dead.  Although he said that he felt he was in great danger of being killed, he declined an offer to get help for a stress or emotional problem, and denied feeling down, hopeless or depressed, thoughts of hurting himself or being better off dead.  He also denied ever having an experience so frightening, horrible or upsetting that, in the past month, he experienced nightmares, was constantly on guard or easily startled, or felt that he might hurt or lose control with someone.  He said that he was in good health and that he had neither sought, nor intended to seek, mental health treatment or counseling.  

Similarly, there is no evidence showing that he was diagnosed with psychosis at any time during service or within one year of separating from service.  Accordingly, service connection for psychosis on a presumptive basis is not applicable. 

However, post-service VA treatment records show that in January 2005, the Veteran was seen for an initial mental health assessment by a licensed social worker.  He reported experiencing flashbacks, lashing out at his wife during dreams, being startled by loud noises, increased anger and irritability, an inability to handle crowds, being withdrawn, crying easily, having intrusive thoughts, no interest in leisure and having a distant relationship with his wife and child.  The clinician diagnosed adjustment disorder with depression, rule out PTSD; his psychosocial stressors were deemed to be marital estrangement, withdrawn behaviors, lack of leisure, inability to show emotions and a strong desire to overcompensate for loss of time with his daughter.  The clinician did not find the Veteran's disorder related to any aspect of military service.  In February 2005, during a medication management visit with a registered nurse practitioner, he reported continuing bouts of crying, being withdrawn, and having stressors in his marriage, described as things being "different [than] before."  The clinician diagnosed PTSD, delayed, and adjustment disorder with mixed emotions.  In April 2005, the same clinician diagnosed PTSD, prolonged.  

During a psychotherapy session with a psychologist in May 2005, he reported continuing PTSD symptoms, including crying, nightmares and increased startle response.  He said he had been back home for over a year, but was still upset about having seen babies and children burn to death.  He also discussed continuing marital discord and said he would like to spend time with his wife again.  He said that he had resumed his long-term career as a corrections officer and mentioned that, years earlier, had worked in a correctional facility that housed Ted Bundy.  The clinician diagnosed PTSD.

During a June 2005 medication management appointment with a psychiatrist, the Veteran reported continuing marital problems, including his wife's concerns about his fidelity and a lack of marital relations.  The diagnosis was PTSD with associated marital discord.  In July 2005, he said he tried to avoid news about the war in Iraq, but also discussed increasing problems in his marriage.  He said had had been promoted at work and was doing better.  

His next psychotherapy session was not until November 2005, when he reported that his wife had moved out with their daughter two months earlier.  However, he also said that he had stopped taking his medication because he had been feeling better and no longer experienced depression, sleep problems or other PTSD symptoms.  He said he wished to continue without medication, and added that work had been going quite well since his promotion.  He did not return for VA mental health treatment until February 2006, when he met with his psychiatrist for medication management; he did not meet for psychotherapy.  He said that he and his wife were still separated, but said he preferred things to continue as they were.  He said he continued to enjoy his job and again stated that he was no longer taking any psychotropic medication.  There are no further mental health counseling or psychiatric medication management reports of record.

The Veteran applied for VA disability benefits in January 2008.  In June 2009, he was afforded a VA PTSD examination, where he reported having had some depressive symptoms for the past several months.  The clinician opined, however, that he did not meet the diagnostic criteria for PTSD based on his low frequency and severity of symptoms.  She instead diagnosed him with depressive disorder, NOS, but failed to provide an opinion as to whether the disorder was related to service.  Significantly, she noted that he had not undergone any mental health treatment since 2006, when he was having marital problems.

In August 2012, he was afforded a second VA PTSD examination, where endorsed chronic sleep impairment, but denied depression or anxiety.  The examiner opined that although he had a combat stressor, he still did not meet the criteria for a diagnosis of PTSD.  She said his trauma-related symptoms were subclinical and there had been no evidence of any trauma-related symptoms since 2006.  She also said that he experienced stressful, life-threatening events in his job as a corrections officer.  She diagnosed  him with anxiety disorder, NOS, but could not opine without resorting to speculation as to whether that disorder was related to his claimed fear of hostile military or terrorist activities during service.

In July 2015, the examiner again reviewed the Veteran's records and provided an addendum to her August 2012 opinion.  She said she was unable to determine whether his anxiety disorder, NOS, was related to his claimed stressor of hostile military or terrorist activity because his symptoms were subclinical.  Again, she cited the fact that there was no documentation of treatment for trauma-related symptoms since 2006 and opined that his self-reported symptoms and stressors were related to his occupation and divorce.  Further, she was unable to opine as to whether the depressive disorder, NOS, diagnosed during the June 2009 examination, was related to service because that examiner had cited his intercurrent stressor of marital discord as a significant factor in his depression and the fact that there were no mental health treatment records after 2006.  Finally, she opined that, because the Veteran had not reported having any symptoms of depression during the August 2012 examination, it would appear that the condition had resolved.

The Board finds that the most competent evidence of record weighs against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In this regard, however, the Board does not find that the Veteran's depression or anxiety were caused by, or related to, his job as a corrections officer, as this seems to have been postulated by the August 2012 VA examiner based on a May 2005 passing comment to a clinician (the treatment records fail to show that he ever discussed having any problems, fears or anxiety related to his occupation or workplace).  Nonetheless, the Board finds the VA examiners' reports, taken as a whole, to be the most probative evidence of record, as they concluded that the Veteran's reported complaints, including depression and anxiety, were subclinical, that is to say, did not meet the diagnostic criteria for the claimed disorders.  These opinions were based their experience as medical professionals,  as well as the exercise of sound judgment after a thorough analysis of the facts, and are consistent with the sparse mental health treatment records.  

As to the claim for service connection for PTSD, although the Veteran's claimed stressor is consistent with the places, types and circumstances of service under 38 C.F.R. § 3.304(f)(3), more fundamental to his claim is the first or "current disability" requirement.  See Degmetich v. Brown, supra.  As discussed above, although the five VA mental health outpatient treatment records between January and June 2005 show the Veteran to have been diagnosed with PTSD, these diagnoses were made some three years prior to his service connection claim, thus, not during the period on appeal (i.e., since January 2008).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  As noted by the VA examiners, there is no evidence that he sought or received any mental health treatment after February 2006, when he reported that he continued to decline psychotropic medication and said that he was pleased with the status of his job and marital living arrangement. 

Finally, as mentioned above, because the Veteran was not diagnosed with psychosis under 38 C.F.R. § 3.309 within one year of service, service connection for psychosis on a presumptive basis is not applicable.  

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for a low back disorder.

The Veteran claims that he injured his low back during service in the Persian Gulf when he sustained a fall.  Alternatively, he has reported that he did not sustain any trauma to his back.

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," (38 C.F.R. § 3.304(b) (2015)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.

Additionally, diseases (but not defects) of congenital development or familial (hereditary) origin may be recognized as service-connected if the evidence as a whole establishes that the familial condition in question was incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital developmental or familial origin first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See e.g., VAOPGCPREC 82-90 (July 18, 1990), VAOPGCPREC 67-90 (July 18, 1990), VAOPGCPREC 1- 90 (March 16, 1990).

Conversely, defects of congenital, development or familial origin may not be service-connected because they are not diseases or injuries under the law.  
38 C.F.R. § 3.303(c) (2015).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Moreover, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C.A. 
§ 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Also, 
"a congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect.  A progressive, congenital or developmental condition does not become a defect simply because it ceases to progress."  Id.  

Service treatment records show that in November 2003, the Veteran was seen in the clinic with complaints of low back pain for the past four days with no known injury.  He reported that his job involved paving asphalt, but said that he believed his back pain was the result of sleeping on a cot; he specifically stated that he had had no prior back injuries.  The diagnosis was acute lower back strain.  He was prescribed medication and told to avoid physical training for five days.  His list of concerns during his April 2004 post-deployment examination included back pain.  During his April 2004 retirement examination, he reported recurrent back pain or problem, but there was no diagnosis of a back disorder.  Although he said that he sometimes had low back pain when moving from a squatting to standing position, he said that the pain had resolved.  

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2015).

As there are no treatment records within one year of separation from service that show that the Veteran was diagnosed with arthritis of the low back to a compensable degree, service connection for arthritis of the back on a presumptive basis is not for application.
Treatment reports following his last period of active duty service show that, in January 2005, during his initial VA mental health assessment, the Veteran reported that a fall had resulted in "minor injuries" to his back and wrist, and said that he was experiencing back pain at that time.  However, less than a month later, during a February 2005 retention examination for the Army National Guard, clinical findings for the spine were normal and he denied having any recurrent back pain or problem.  VA treatment records through April 2009, however, show low back pain among his list of active medical problems and that he was self-treating with over-the-counter medication, including Tylenol.

In June 2009, the Veteran was afforded a VA spine examination, where he said that he had developed low back pain in 2003, which had become progressively worse.  X-rays of the lumbar spine from 2004 revealed a slight scoliosis of the spine without fracture or disc disease.  The examiner opined that it is less likely than not that the Veteran's current spine condition was caused by, or a result of, his military service.  He stated that, although the service treatment records showed a single documented incident of treatment for low back pain in November 2003, and that the Veteran reported back pain during his post-deployment examination and on an April 2004 form, the records were otherwise silent for a spine condition, as he reported during his retirement examination that his back pain had resolved.  He concluded that there was no objective evidence that the Veteran's slight scoliosis was caused by military service.

In August 2012, the Veteran was given another spine examination with a different examiner in order to obtain a more complete opinion.  Again, he said that he had experienced no trauma.  The examiner diagnosed lumbar spine strain and scoliosis incidentally noted on imaging.  She said it was less likely than not that a lumbar spine strain was the result of service because during the sole incident of treatment for a back disorder was diagnosed as a lumbar spine strain and this is generally an acute, self-limited and transitory condition that resolves with no residual.  She also cited the fact that, at separation, the Veteran reported low back pain that was noted to have resolved.  She also noted the fact that, while he reported low back pain to VA clinicians in late 2004 and January 2005, during his February 2005 National Guard retention examination, he said that he had no recurrent back pain or any back problems.  She further opined that his scoliosis was less likely than not due to service and found that it did not represent an injury residual, as it was quite mild and most likely a congenital, incidental imaging finding.  She again noted that the Veteran denied having sustained any trauma and his service treatment records were negative for any back trauma or injury.  Finally, she stated that a single episode of a lumbar strain is an insufficient mechanism to cause scoliosis.  

In July 2015, the claims file was sent back to the August 2012 examiner for a more detailed opinion.  Regarding the Veteran's scoliosis, she opined that scoliosis is a defect, not a disease; scoliosis can worsen over time, as can any condition, especially with trauma; it is less likely than not that his scoliosis was aggravated by service, as there is no objective evidence of trauma, illness or surgery that would have worsened the condition; and the scoliosis, not noted upon entry to military service, clearly and unmistakably existed prior to service.  She said that, per medical literature, there are four basic types/causes of scoliosis:  congenital scoliosis, caused by a bone abnormality present at birth; neuromuscular scoliosis, a result of abnormal muscles or nerves, frequently seen in people with spina bifida or cerebral palsy or in those with various conditions that are accompanied by, or result in, paralysis; degenerative scoliosis, which may result from traumatic (from an injury or illness) bone collapse, previous major back surgery, or osteoporosis (thinning of the bones); and idiopathic scoliosis, the most common type, which has no specific identifiable cause, but there is strong evidence that it is inherited.  She explained that, since there was no x-ray of the lumbar spine prior to 2004, it was impossible to state when the scoliosis began, again stating that, generally, scoliosis is congenital.  She added that, as there had not been a subsequent lumbar spine 
x-ray, it could be that the "slight" scoliosis was the opinion of that particular radiologist and it might not be seen on future x-rays.

As to whether the diagnosis of a lumbar spine strain was related to service, the examiner opined that she was unable to resolve this issue without resorting to mere speculation.  She said that, while the Veteran had complaints of back pain in December of 2004, within six months of release from active duty, unfortunately, there was no actual diagnosis - it was reported as "low back pain."  She added that chronic low back pain was placed on his VA problem list, but there was no specific diagnosis, imaging found only "slight scoliosis," and the Veteran reported no recurrent back pain or any back problem five months later.  She concluded that there is no objective evidence of aggravation of a lumbar spine disorder by service.  

The Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, both on a direct and presumptive basis.  As previously discussed, in order to establish direct service connection, there must be competent medical evidence of a current disability or signs or symptoms of such, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  Here, the probative evidence fails to suggest any nexus between the Veteran's current lumbar strain and any incident of service.  Similarly, as noted above, because there is no probative evidence to show that the Veteran was diagnosed with arthritis of the lumbar spine within one year of separation from service, service connection for arthritis of the low back on a presumptive basis is not applicable.  Finally, the evidence show that a scoliosis defect preexisted service and was not aggravated.  

In addition to the evidence of record, the Board has also considered the Veteran's assertions regarding his claimed back disability.  The Court has held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As back pain is something the Veteran is able to report, his statements carry some probative weight.  However, the Board observes that there has been some inconsistency in the Veteran's assertions regarding his claimed disorder.  As noted above, although he initially claimed that he has a back disorder as a result of being injured in a fall during service in Iraq (and reported this to VA clinicians in 2004-2005 prior to his service connection claim), during the course of the appeal, he has also maintained that he sustained no trauma that would result in a back injury.  His contemporaneous service treatment records also show that, when he sought treatment for low back pain in November 2003, he said that he believed it was the result of sleeping on his cot.  

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, this matter is clearly distinguishable. 

Here, the Board notes a single complaint of back pain during service, physical findings within normal limits at retirement and, although the Veteran claimed that he sustained a back injury in a fall in service, the service treatment records clearly show that he was treated only for a lumbar strain, which he said at that time was the result of sleeping on his cot and did not report that he had sustained a fall.  The Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous treatment records and the VA opinions.  See Buchanan. 

Accordingly, service connection for a low back disorder is denied.  The "benefit-of-the-doubt" rule is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  
VA satisfied the notification requirements of the VCAA by means of a letter dated in February 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims.  It also informed him of the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  

VA's duty to assist has been satisfied.  The record contains the Veteran's service personnel and treatment records, post-service VA treatment records and VA examination reports dated in June 2009 and August 2012, and examination addendums dated in July 2015.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  In addition, although a December 2009 letter notified him that his claims were being transferred to the Board and that he had 90 days to submit additional evidence to the Board, no further evidence was received.  

Regarding the VA examinations, as discussed above, the June 2009 and August 2012 examination reports did not contain the information necessary for the Board to make decisions on the Veteran's claims.  However, because the July 2015 addendums provided comprehensive reasons and bases to support the examiners' respective opinions, the Board finds the examination reports, taken as a whole, adequate upon which to base decisions in this case.  See Monzingo v Shinseki, 
26 Vet. App. 97 (2012).


ORDER

Entitlement to service connection for a respiratory disorder manifested by
shortness of breath, to include as a result of an undiagnosed illness, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a low back disorder is denied.





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


